
	

113 HR 4232 IH: Veterans Higher Education Opportunity Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4232
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Ms. Gabbard (for herself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To clarify the cancellation of loans of members of the Armed Forces under the Federal Perkins Loan
			 Program.
	
	
		1.Short titleThis Act may be cited as the Veterans Higher Education Opportunity Act.
		2.Cancellation of loans of members of the armed forces made from student loan fundsSection 465(a) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)) is amended by adding at
			 the end the following new paragraph:
			
				(8)For the purpose of this subsection, the term year of service where applied to service by a member of the Armed Forces described in paragraph (2)(D) means a
			 qualified tour of duty that—
					(A)is for 6 months or longer; or
					(B)was less than 6 months because the member was discharged or released from active duty in the Armed
			 Forces for an injury or disability incurred in or aggravated by service in
			 the Armed Forces..
		
